Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 1 of 13 PageID 2530




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

     SECURITIES AND EXCHANGE
     COMMISSION,

                            Plaintiff,

     v.                                                           Case No:    6:18-cv-1606-GAP-GJK

     RONALD C. MONTANO, TRAVIS
     STEPHENSON, ANTONIO GIACCA,
     and MICHAEL WRIGHT,

                            Defendants,


     ROMEO MONTANO, ELMA C.
     MONTANO, DENISE MONTANO, and
     REM FLORIDA PROPERTIES, LLC,

                            Relief Defendants.



                                                  ORDER
            This matter comes before the Court on the Motion for Partial Summary Judgment (Doc. 99) filed

     by Securities and Exchange Commission (the “SEC”); and the Motion for Summary Judgment (Doc.

     111) filed by Ronald Montano (“Montano”). On referral, Magistrate Judge David A. Baker issued

     separate Reports and Recommendations recommending the denial of both motions. (Docs. 124, 125).

     Montano and the SEC filed Objections to the Reports pertaining to their respective motions (Docs. 126,

     127), and each filed a Response (Docs. 128, 129). Upon de novo review of the above, the Reports will

     be adopted.

     I.     BACKGROUND

            In this case, the SEC claims the defendants engaged in a massive fraud involving the offer
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 2 of 13 PageID 2531




     and sale of binary options to prospective investors through false, misleading and otherwise deceptive

     marketing material promoted on the Internet and disseminated via spam email.1

            On March 11, 2019, the SEC sued the defendants alleging violations of the Securities Act of

     1933 (“Securities Act”) and the Exchange Act of 1934 (“Exchange Act”). (Doc. 54). The SEC

     asserts the following claims against Montano:

            (1)     fraud in the offer or sale of securities in violation of Section 17(a) of the Securities

                    Act;

            (2)     fraud in connection with the purchase or sale of securities in violation of Section

                    10(b) of the Exchange Act and Rule 10b-5;

            (3)     fraud in connection with the purchase or sale of securities in violation of Section 5

                    of the Securities Act;

            (4)     fraud in connection with the purchase or sale of securities by or through means of

                    others in violation of Section 20(b) of the Exchange Act;

            (5)     fraud in the offer or sale of securities, aiding and abetting in violation of Section

                    17(a) of the Securities Act; and

            (6)     fraud in connection with the purchase or sale of securities, aiding and abetting in

                    violation of Section 10(b) of the Exchange Act and Rule 10b-5.

     (Id. ¶¶ 131–151).

            On November 21, 2019, the SEC filed a motion for partial summary judgment on liability,

     (Doc. 99), and Montano filed a competing motion for summary judgment, (Doc. 111). The Court




            1
            The Court adopts and incorporates by reference the “Facts” section of the Reports and
     Recommendations. (Doc. 124, pp. 4–6; Doc. 125, pp. 4–7).



                                                       -2-
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 3 of 13 PageID 2532




     referred both motions to United States Magistrate Judge David A. Baker. Upon review, and after

     briefing by the parties (see Docs. 113, 114, 115, 117), Judge Baker recommends the denial of both

     motions, (see Docs. 124, 125).

            As discussed in greater detail below, Montano and the SEC object to Judge Baker’s

     recommendation to deny their respective motions. (Docs. 126, 127). With briefing complete (Docs.

     128, 129), this matter is ripe for adjudication.

     II.    LEGAL STANDARDS

            A.      Review of Reports and Recommendations

            In resolving objections to the recommendation of a magistrate judge, the district judge must

     determine de novo any part of the magistrate judge’s disposition that has been properly objected to.2

     Fed. R. Civ. P. 72(b)(3). De novo review requires independent consideration of factual issues based

     on the record. Jeffrey S. by Ernest S. v. State Bd. of Educ. of Ga., 896 F.2d 507, 513 (11th Cir. 1990).

     After conducting a careful and complete review of the findings and recommendations, the district

     judge “may accept, reject, or modify the recommended disposition; receive further evidence; or

     return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

            B.      Motions for Summary Judgment

            A party is entitled to summary judgment when the party can show that there is no genuine

     issue as to any material fact. Fed. R. Civ. P. 56(c). Which facts are material depends on the

     substantive law applicable to the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct.

     2505, 2510, 91 L.Ed.2d 202 (1986). The moving party bears the burden of showing that no genuine




            2
               Where a litigant does not make specific objections to a magistrate judge’s factual findings,
     those findings are reviewed for clear error. Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.
     1993).


                                                        -3-
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 4 of 13 PageID 2533




     issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2553, 91

     L.Ed.2d 265 (1986). In determining whether the moving party has satisfied its burden, the Court

     considers all inferences drawn from the underlying facts in a light most favorable to the party

     opposing the motion and resolves all reasonable doubts against the moving party. Anderson, 477

     U.S. at 255, 106 S.Ct. at 2513. The Court is not, however, required to accept all of the nonmovant’s

     factual characterizations and legal arguments. Beal v. Paramount Pictures Corp., 20 F.3d 454, 458-

     59 (11th Cir 1994).

            When a party moving for summary judgment points out an absence of evidence on a

     dispositive issue for which the non-moving party bears the burden of proof at trial, the nonmoving

     party must “go beyond the pleadings and by [his] own affidavits, or by the depositions, answers to

     interrogatories, and admissions on file, designate specific facts showing that there is a genuine issue

     for trial.” Celotex Corp., 477 U.S. at 324, 106 S.Ct. at 2553. Thereafter, summary judgment is

     mandated against the nonmoving party who fails to make a showing sufficient to establish a genuine

     issue of fact for trial. Id. The party opposing a motion for summary judgment must rely on more

     than conclusory statements or allegations unsupported by facts. Evers v. Gen. Motors Corp., 770

     F.2d 984, 986 (11th Cir. 1985) (“conclusory allegations without specific supporting facts have no

     probative value”).

     III.   ANALYSIS

            A.      Montano’s Objection

            Montano raises six objections to the Report on his motion for summary judgment. The Court

     addresses each objection in turn.

                    1.      SEC Jurisdiction

            For his first objection, Montano argues that Judge Baker incorrectly found that the SEC has



                                                      -4-
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 5 of 13 PageID 2534




     jurisdiction over this matter because there is no summary judgment evidence that: (1) his marketing

     activities had any connection to securities-based binary options; (2) the trading software permitted

     securities-based binary options; (3) consumers traded securities-based binary options; or (4)

     consumers lost money.

            Montano’s arguments fail for two reasons. First, there is evidence showing that he marketed

     securities-based binary options. For example, the evidence reveals that Montano launched a binary

     options campaign called Larry’s Cash Machine and disseminated solicitation material (either

     directly or indirectly) that promised investors trading software that could do all of the investor’s

     trades in the stock market with 97% accuracy. (Doc. 113-2 at 128:2-16; Doc. 99-3, ¶¶ 15–27 (Travis

     Stephenson detailing his marketing relationship with Montano for Larry’s Cash Machine); Doc. 101

     at 112–115 (email from Montano to the sub-affiliates for Larry’s Cash Machine)). The evidence

     reveals that Montano also launched other marketing campaigns to funnel prospective investors to

     broker intermediaries, Boost and BOA Elite, who then referred those investors to brokers who

     offered binary options tied to stock. (Doc. 100 at 98:5–107:22, 148:22-25, 238:3-239:4; Doc. 102;

     Doc. 102-1).

            Second, the SEC isn’t required to prove that the marketed trading software worked as

     promised or that any securities transactions actually occurred. (See generally Docs. 111, 117, 126).

     This is because the securities “fraud provisions are not defeated by the fact that a security

     purportedly traded is nonexistent or fictitious.” S.E.C. v. Unique Fin. Concepts, Inc., 196 F.3d 1195,

     1200 (11th Cir. 1999) (quoting First Nat. Bank of Las Vegas, N. M. v. Russell’s Estate, 657 F.2d

     668, 673 n.16 (5th Cir. 1981). In fact, “[i]t would be a considerable paradox if the worse the

     securities fraud, the less applicable the securities laws.”3 Unique Fin. Concepts, 196 F.3d 1195 at


            3
                Furthermore, as the SEC notes, Section 17(a) does not require proof of any securities

                                                      -5-
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 6 of 13 PageID 2535




     1200 (quoting SEC v. Lauer, 52 F.3d 667, 670 (7th Cir. 1995).

               Accordingly, Montano has failed to demonstrate that the SEC lacks jurisdiction over this

     matter.

                        2.      Fifth Amendment

               As his second objection, Montano claims that Judge Baker erred in rejecting his vagueness

     challenge under the due process clause of the Fifth Amendment. (Doc. 126, pp. 5–6). “It is a basic

     principle of due process that an enactment is void for vagueness if its prohibitions are not clearly

     defined.” Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S.Ct. 2294, 33 L.Ed.2d 222 (1972).

     However, the due process clause does not demand “perfect clarity and precise guidance.” Ward v.

     Rock Against Racism, 491 U.S. 781, 794, 109 S.Ct. 2746, 105 L.Ed.2d 661 (1989). Rather, a statute

     is only unconstitutionally vague “if it fails to provide people of ordinary intelligence a reasonable

     opportunity to understand what conduct it prohibits” or “if it authorizes or even encourages arbitrary

     and discriminatory enforcement.” Hill v. Colorado, 530 U.S. 703, 732, 120 S.Ct. 2480, 147 L.Ed.2d

     597 (2000) (citation omitted).

               There are two types of challenges under the void-for-vagueness doctrine—a facial challenge

     and an as-applied challenge. A facial challenge “seeks to invalidate a statute or regulation itself.”4



     transaction because, by its express terms, Section 17(a) reaches “the offer” of securities. See 15
     U.S.C. 77q(a). Section 10(b)’s “in connection with the purchase or sale” requirement is broadly
     interpreted so that, “[i]n some instances a § 10(b) fraud may occur even without an actual purchase
     or sale of securities,” such as where material misrepresentations “were disseminated to the public in
     a medium upon which a reasonable investor would rely.” SEC v. Merkin, No. 11-23585-CIV, 2012
     WL 5245561, *4, *8 (S.D. Fla. Oct. 3, 2012) (citation omitted); 17 C.F.R. 240.10b-5. Section 5(c)
     of the Securities Act does not require proof of any securities transaction because, by its express
     terms, Section 5(c) makes it unlawful for any person, directly or indirectly, “to offer” unregistered
     securities. See 15 U.S.C. § 77e(c). And Section 5(a) of the Securities Act, which makes it unlawful
     for any person, directly or indirectly, “to sell” an unregistered security, is broadly interpreted to
     reach the solicitation of a sale. See 15 U.S.C. § 77e(a); Pinter v. Dahl, 486 U.S. 622 (U.S. 1988).
               4
                   A party can only make a facial challenge to a statute if “no standard of conduct is specified

                                                          -6-
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 7 of 13 PageID 2536




     Indigo Room, Inc. v. City of Fort Myers, 710 F.3d 1294, 1302 (11th Cir. 2013) (citation omitted).

     By contrast, an as-applied challenge “addresses whether a statute is unconstitutional on the facts of

     a particular case or to a particular party.” Harris v. Mexican Specialty Foods, Inc., 564 F.3d 1301,

     1308 (11th Cir. 2009).

            Here, Montano argues that the laws underlying the SEC’s claims are unconstitutionally

     vague “as applied to him.” (Doc. 111, pp. 4–8, 13, 15, 16, 17, 18). But he submits no case law to

     support his bald assertions. Nor does he make any convincing argument that the laws impermissibly

     left him with doubt as to whether his activities were prohibited or that the laws invite arbitrary

     enforcement. (See generally, Docs. 111, 126). Indeed, Montano makes no attempt to even analyze

     the underlying laws to demonstrate how they are vague as applied to his conduct.

            Instead, Montano essentially attacks the SEC’s ability to prove its case. He argues that the

     SEC has failed to establish that he “offered any securities or swap agreements,” “was offering their

     sale,” or made “representations for purchase or sale of any security.” (Doc. 111, pp. 5–6, 113; Doc.

     126, p. 5). Montano also argues that he personally did not know, or, due to his lack of education was

     incapable of knowing that his conduct was proscribed. (Doc. 111, p. 5; Doc. 126, p. 5).

            Montano’s personal knowledge and mental capacity is irrelevant to a vagueness challenge,

     which is based upon a reasonable person standard. U.S. v. Lebowitz, 676 F.3d 1000, 1012–13 (11th

     Cir. 2012). Moreover, Montano’s remaining arguments regarding the SEC’s ability to prove its case

     do not amount to a constitutional challenge. Even if they did, there is evidence showing that he made

     false and misleading representations in connection with the offer or sale of securities. (See Doc. 100




     at all,” Parker v. Levy, 417 U.S. 733, 755–757, 94 S.Ct. 2547, 2561–62, 41 L.Ed.2d 439 (1974), and
     if the statute “is impermissibly vague in all its applications,” Village of Hoffman Estates v. Flipside,
     Hoffman Estates, Inc., 455 U.S. 489, 494–495, 102 S.Ct. 1186, 1191, 71 L.Ed.2d 362 (1982).


                                                      -7-
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 8 of 13 PageID 2537




     at 621:13-623:2; see also Doc. 99-3, ¶17; Doc. 99-2, ¶ 9). The Supreme Court has long held that the

     securities laws apply to individuals who engage in these types of activities.5 Accordingly, Montano

     has failed to establish that the laws underlying the SEC’s claims are unconstitutionally vague as

     applied to him.

                    3.     Expert Witness

            Next, Montano contends that Judge Baker erred by rejecting his argument that he is entitled

     to summary judgment because the SEC failed to produce expert testimony showing that “the binary

     options relate[d] to securities” and “whether the trading software in fact traded binary options.”

     (Doc. 126, pp. 6–7). However, to prove its claims, the SEC isn’t required to proffer expert testimony

     showing that the binary options related to securities. There is sufficient lay testimony and

     documentary evidence to suggest that Montano marketed securities-based binary options to

     prospective customers by funneling them the landing page of a broker aggregator who then referred

     the investor to a binary options broker tied to stock. (Doc. 100 at 98:5–107:22, 148:22-25, 238:3-

     239:4; Doc. 99-3, ¶¶ 16, 24–26; Doc. 102; Doc. 102-1).

            Furthermore, no expert testimony is necessary to show that the software did not work as

     promised because Montano’s misrepresentations were not limited to claims about the software. The

     SEC proffers evidence showing that Montano engaged in false and deceptive activities by, inter



            5
               See Pinter v. Dahl, 486 U.S. 622, 646–47 (U.S. 1988) (interpreting 15 U.S.C. §77l(a)(1))
     (defendant who solicited others to buy unregistered stock was liable for violating Section 5 of the
     Securities Act); S.E.C. v. Corp. Relations Grp., Inc., No. 6:99-cv-1222-ORL-28KRS, 2003 WL
     25570113, at *9 (defendants who deceptively promoted third-party’s securities in publications were
     liable under Sections 10(b) and 17(a)); SEC v. Esposito, No. 8:08-cv-494-T-26EAJ, 2011 WL
     13186000, at *5 (M.D. Fla. June 24, 2011) (party who disseminated deceptive marketing material
     about securities was liable under anti-fraud provisions of the securities laws); SEC v. Levin, 2013
     WL 594736, *10 (S.D. Fla. Feb. 14, 2013) (defendant who marketed unregistered securities on
     behalf of his employer was liable under Section 5); SEC v. Tuchinsky, No. 89-6488-CIV-1-1
     RYSKAMP, 1992 WL 226302, *3-4 (S.D. Fla. Jun. 29, 1992) (same).

                                                     -8-
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 9 of 13 PageID 2538




     alia, convincing prospective investors that they would receive access to free trading software if they

     submitted their contact information. In reality, however, the investors were simply funneled to the

     landing page of a broker aggregator. (Doc. 100 at 98:5–107:22, 148:22-25, 238:3-239:4; Doc. 102;

     Doc. 102-1). Furthermore, Montano acknowledges that the marketing materials he made (or had

     produced) for his marketing campaigns depicted fictional products, results, and investors. (Id. at

     621:13-623:2). Thus, Montano’s third objection is unavailing.

                    4.      Securities-Based Transactions

            For his fourth objection, Montano posits that Judge Baker didn’t address his argument that

     “the SEC has failed to produce any evidence of binary options relating to securities that are tied to

     Montano.” (Doc. 126, p. 7). But Judge Baker addressed this argument and found that it lacked merit.

     (See Doc. 124, pp. 8–9).

                    5.      Territoriality

            Next, Montano contends that Judge Baker erred by dismissing his argument that he is entitled

     to summary judgment regarding any alleged transaction that didn’t occur within the United States

     because none of the laws underlying the SEC’s claims apply extraterritorially. (Doc. 126, pp. 7–8;

     Doc. 111, pp. 21–22). As support, Montano relies on Morrison v. Nat’l Australian Bank Ltd., 561

     U.S. 247 (2010), in which the U.S. Supreme Court held that “[w]hen a statute gives no clear

     indication of an extraterritorial application, it has none.”

            However, shortly after Morrison was decided, Congress amended the Securities Act and the

     Exchange Act to grant district courts jurisdiction over actions brought by the SEC for violations of

     15 U.S.C. § 77v(c) involving: “(1) conduct within the United States that constitutes significant steps

     in furtherance of the violation, even if the securities transaction occurs outside the United States and

     involves only foreign investors; or (2) conduct occurring outside the United States that has a



                                                       -9-
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 10 of 13 PageID 2539




     foreseeable substantial effect within the United States.” 15 U.S.C. § 77v(c); SEC v. Scoville, 913

     F.3d 1204, 1215 (10th Cir. 2019) (describing history of the post-Morrison amendments).

            Here, there is evidence to suggest that Montano took significant steps in furtherance of the

     charged violations by soliciting investors to purchase unregistered binary options tied to securities

     while doing business for MEL in the United States. (Doc. 100 at 564:18-565:6, 98:5–107:22,

     148:22-25, 238:3-239:4; Doc. 99-3, ¶¶ 16, 24–26; Doc. 102; Doc. 102-1). Accordingly, Montano’s

     objection lacks merit.

                       6.     Restitution and Disgorgement

            Finally, Montano argues that Judge Baker should have granted summary judgment in his

     favor on the issue of remedies because the SEC has failed to show that any of his gains were ill-

     gotten or that he has been unjustly enriched.

            The SEC is entitled to disgorgement upon producing a reasonable approximation of the

     defendants’ ill-gotten gains. Exactitude is not a requirement; so long as the measure of disgorgement

     is reasonable, any risk of uncertainty should fall on the wrongdoer whose illegal conduct created

     that uncertainty. Sec. & Exch. Comm’n v. Hall, 759 F. App’x 877, 882 (11th Cir.), cert. denied sub

     nom. Hall v. Sec. & Exch. Comm’n, 140 S. Ct. 140, 205 L. Ed. 2d 35 (2019) (citation and internal

     quotations omitted). The burden then shifts to the defendants to show that the number is not

     reasonable. Id.

            Here, the SEC has submitted evidence showing that Montano’s campaigns induced at least

     5,000 new investors to open accounts and that he received $250 to $400 in commissions for each

     new account.6 Thus, he would have received at least one million dollars in commissions. Montano


            6
               (Doc. 99-3, ¶¶ 26, 29, 28, 31 (3,800 to 4,250 investor accounts); Doc. 99-5, ¶¶ 9, 17 (1,000
     investor accounts); (Doc. 99-4, ¶14 (533 investor accounts)).


                                                     - 10 -
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 11 of 13 PageID 2540




     does not challenge any of that evidence. Therefore, sufficient evidence exists to support the SEC’s

     request for disgorgement.

             Montano’s objections are overruled, and the Court finds no clear error in the remaining

     portions of Judge Baker’s Report and Recommendation (Doc. 124). So the Court will deny

     Montano’s motion (Doc. 111).

             B.      The SEC’s Objection

             The SEC’s Objection, when boiled down to its essence, is that Judge Baker should have

     recommended the granting of its motion because the SEC submitted uncontroverted evidence of

     Montano’s liability and is, therefore, entitled to summary judgment to that extent. (Doc. 127). The

     Court disagrees.

             While the SEC has cited to evidence that tends to show that Montano made

     misrepresentations and fraudulent omissions in connection with the offer or sale of securities-based

     binary options, it is unclear which campaigns resulted in a violation of each of the six claims asserted

     against Montano. And the SEC offers the Court no guidance on the issue. Instead, it invites the

     Court to simply enter a “general judgment” finding that “Montano committed one or more securities

     fraud violations.” (Doc. 127, p. 16 n.12). In other words, the SEC asks the Court to sift through

     hundreds of papers to determine which, if any, campaigns establish Montano’s liability under the

     six claims brought against him. According to the SEC, this is the most economical and efficient

     course of action because a jury trial will be avoided and remedies can be assessed through a bench

     trial or briefing.7 (Doc. 127, p. 16).


             7
                The SEC apparently wants the Court to grant summary judgment on a “per campaign”
     basis so that it can “determine whether it is worthwhile to continue with claims based on any
     campaigns for which summary judgment was not granted.” (Doc. 127, p. 16 n.12). But the SEC can
     make that determination without the impractical judgment it seeks by simply evaluating the strength
     of its evidence and the amount of effort it is willing to put into proving its case. Besides, even if it

                                                      - 11 -
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 12 of 13 PageID 2541




            The Court declines to sieve through the voluminous record in an effort to piece together the

     undisputed facts necessary to grant liability judgment on each the SEC’s claims. This is a complex

     case involving numerous campaigns for which Montano played varying roles. The methods,

     objectives, and revenue sharing details of these campaigns, as detailed in the hundreds of pages of

     the record submitted by the SEC, while having some elements in common, differ substantially.

     Moreover, factual issues related to the SEC’s request for an injunction and the calculations for civil

     penalties and disgorgement are inextricably intertwined with factual issues related to Montano’s

     liability.8 In light of the overlapping factual issues, and the complexity of this case, the Court agrees

     with Judge Baker that a summary finding of liability predicated upon one or more campaigns would

     be of no practical value. (Doc. 125, p. 8).

            When, as here, a proposed partial summary judgment does not advance the ultimate

     resolution of a case, the motion may be denied on that basis, even if it is otherwise well supported.

     Powell v. Radkins, 506 F.2d 763, 765 (5th Cir. 1975) (explaining that a court may in its discretion

     deny summary judgment as to portions of a case in order to achieve “a more orderly or expeditious

     handling of the entire litigation”) (citing 6 J. Moore, Federal Practice P56.15(6), at 2427);

     Toyoshima Corp. of California v. Gen. Footwear, Inc., 88 F.R.D. 559, 560 (S.D.N.Y. 1980) (“partial

     summary judgment is properly withheld where, on the basis of the cold record, a considerable

     expenditure of judicial time and effort will be required to sift out and piece together the undisputed

     facts essential to a summary judgment”) (citation omitted).



     was prudent and economical to grant summary judgment on a per campaign basis—it isn’t—the
     SEC fails to detail which of Montano’s campaigns violated the laws underlying its six claims.
     Throughout its motion, the SEC largely refers to the campaigns as a whole.
            8
              The Court notes that if this matter goes to trial, the jury will likely resolve many of the
     overlapping factual disputes regarding the issue of liability and remedies.


                                                      - 12 -
Case 6:18-cv-01606-GAP-GJK Document 130 Filed 10/05/20 Page 13 of 13 PageID 2542




           Therefore, the Court will overrule the SEC’s objection to Judge Baker’s Report and

     Recommendation (Doc. 125) and deny its motion (Doc. 99).

     IV.   CONCLUSION

           Accordingly, it is hereby ORDERED and ADJUDGED as follows:

           1.    The Reports and Recommendations (Docs. 124 and 125) are ADOPTED and

     CONFIRMED, as set forth above.

           2.   Montano’s and the SEC’s Objections (Docs. 126 and 127) to the Reports and

     Recommendations on their respective motions are OVERRULED.

           3.   The SEC’s Motion for Partial Summary Judgment (Doc. 99) is DENIED.

           4.   Montano’s Motion for Summary Judgment (Doc. 111) is DENIED.

           DONE and ORDERED in Chambers, Orlando, Florida on October 5, 2020.




                                                - 13 -
